Exhibit 10.24

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

DATED AS OF FEBRUARY 21, 2012

BY AND BETWEEN

LUMBER LIQUIDATORS, INC.

AND

BANK OF AMERICA, N.A.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

   DEFINITIONS AND INTERPRETATION      1   

Section 1.1

   Definitions      1   

Section 1.2

   Interpretation      5   

ARTICLE 1A

  

REVOLVING CREDIT FACILITY

     5   

Section 1A.1

   General Description      5   

Section 1A.2

   Revolving Credit Note      6   

Section 1A.3

   Purpose      6   

Section 1A.4

   Repayment Terms; Interest Rate      6   

Section 1A.5

   Manner of Borrowing      6   

Section 1A.6

   Prepayments      7   

Section 1A.7

   Unused Commitment Fee      7   

Section 1A.8

   Letters of Credit      7   

Section 1A.9

   Facility Reduction      7   

Section 1A.10

   Payments and Computations      7   

ARTICLE 2

   CONDITIONS PRECEDENT      9   

Section 2.1

   Approval of Bank's Counsel      9   

Section 2.2

   Compliance      9   

Section 2.3

   Revolving Credit Note      9   

Section 2.4

   Security Agreement and Financing Statements      9   

Section 2.5

   Company Organizational Documents; Evidence of Company Action      10   

Section 2.6

   Opinion of Counsel      10   

Section 2.7

   Bank as Principal Depository      10   

Section 2.8

   Payment of Fees      10   

Section 2.9

   Other Conditions      10   

ARTICLE 3

   REPRESENTATIONS AND WARRANTIES      10   

Section 3.1

   Subsidiaries      10   

Section 3.2

   Organization and Existence      10   

Section 3.3

   Authority      11   

Section 3.4

   Binding Agreements      11   

Section 3.5

   Litigation      11   

Section 3.6

   No Conflicting Agreements      11   

Section 3.7

   Financial Condition      11   

Section 3.8

   Title to Properties      11   

Section 3.9

   Employee Benefit Pension Plans      12   

Section 3.10

   No Defaults      12   

Section 3.11

   Taxes      12   

Section 3.12

   Environmental Compliance      12   

Section 3.13

   Federal Regulations      12   

Section 3.14

   Accuracy of Information      13   

Section 3.15

   Compliance with Laws      13   

 

i



--------------------------------------------------------------------------------

ARTICLE 4

   AFFIRMATIVE COVENANTS      13   

Section 4.1

   Financial Information      13   

Section 4.2

   Bank as Principal Depository      14   

Section 4.3

   Taxes      14   

Section 4.4

   Payment of Obligations      14   

Section 4.5

   Insurance      14   

Section 4.6

   Existence      15   

Section 4.7

   Licenses and Permits      15   

Section 4.8

   Maintenance of Properties      15   

Section 4.9

   Employee Benefit Pension Plans      15   

Section 4.10

   Compliance with Applicable Laws      15   

Section 4.11

   Notice of Liabilities      15   

ARTICLE 4A

   FINANCIAL COVENANTS      16   

Section 4A.1

   Fixed Charge Coverage Ratio      16   

Section 4A.2

   Adjusted Funded Debt to EBITDAR Ratio      16   

ARTICLE 5

   NEGATIVE COVENANTS      16   

Section 5.1

   Indebtedness      16   

Section 5.2

   Mortgages and Pledges      17   

Section 5.3

   Merger, Acquisition, or Sale of Assets      17   

Section 5.4

   Contingent Liabilities      17   

Section 5.5

   Loans      18   

Section 5.6

   Character of Business      18   

Section 5.7

   Investments      18   

ARTICLE 6

   EVENTS OF DEFAULT AND REMEDIES      18   

Section 6.1

   Events of Default      18   

Section 6.2

  

Remedies

     20   

ARTICLE 7

  

MISCELLANEOUS PROVISIONS

     21   

Section 7.1

  

Indemnification

     21   

Section 7.2

  

Autodebit

     22   

Section 7.3

  

Costs and Expenses

     22   

Section 7.4

  

Cumulative Rights and No Waiver

     22   

Section 7.5

  

ARBITRATION AND WAIVER OF JURY TRIAL

     22   

Section 7.6

  

Notices

     25   

Section 7.7

  

Applicable Law

     26   

Section 7.8

  

Modifications

     26   

Section 7.9

  

Survivorship; Successors and Assigns

     26   

Section 7.10

  

Execution in Counterparts

     26   

Section 7.11

  

Headings

     26   

Section 7.12

  

Entire Agreement; Controlling Document

     27   

Section 7.13

  

USA PATRIOT Act Notice

     27   

Section 7.14

  

Final Agreement

     27   

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

THIS AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) is dated
as of the 21st day of February, 2012, by and between LUMBER LIQUIDATORS, INC.
(the “Company”), a Delaware corporation, with a principal office located at 3000
John Deere Road, Toano, Virginia 23168, and BANK OF AMERICA, N.A. (the “Bank”),
a national banking association, with an office located at 1 Commercial Place,
Norfolk, VA 23510-2101.

The Company has applied to the Bank for a revolving credit facility in an amount
not to exceed $50,000,000, the proceeds of which will be used by the Company for
working capital and for other general corporate purposes.

The Bank is willing to make the Revolving Credit Facility (as hereinafter
defined) available to the Company upon the terms and subject to the conditions
contained herein.

Accordingly, the Company and the Bank agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings assigned below:

“Adjusted Funded Debt to EBITDAR Ratio” means, with respect to the LL Holdings
on a consolidated basis, the ratio of Funded Debt to EBITDAR.

“Applicable Commitment Fee” shall be determined by reference to the Funded Debt
to EBITDA Ratio specified on the following table:

 

Funded Debt to EBITDA Ratio

  

Applicable
Commitment Fee

Greater than 1.00 to 1.0

   0.150%

Less than or equal to 1.00 to 1, but greater than 0.50 to 1.0

   0.125%

Less than or equal to 0.50 to 1.0

   0.100%

The Applicable Commitment Fee will be automatically adjusted as of the first day
of the first month following receipt by the Bank of the Company’s financial
statements pursuant to Section 4.1(a) or Section 4.1(b) demonstrating to the
Bank’s reasonable satisfaction that there has been a change in the Funded Debt
to EBITDA Ratio which would cause a change in the Applicable Commitment Fee in
accordance with the preceding table. Notwithstanding the foregoing, if the
Company delivers financial statements to the Bank five (5) or fewer days before
the end of a month, the Applicable Commitment Fee will be automatically adjusted
as of the first day of the

 

1



--------------------------------------------------------------------------------

second month following receipt by the Bank of such financial statements. At all
times after and during the continuance of an Event of Default with respect to
the Company’s obligations under Section 4.1(a) or Section 4.1(b) until the
delivery of the applicable financial statements required pursuant thereto, the
Applicable Commitment Fee shall be 0.150%.

“Applicable Libor Margin” means shall be determined by reference to the Funded
Debt to EBITDA Ratio in accordance with the following table:

 

Funded Debt to EBITDA Ratio

  

Applicable Libor Margin

Greater than 1.00 to 1.0

   1.375%

Less than or equal to 1.00 to 1, but greater than 0.50 to 1.0

   1.250%

Less than or equal to 0.50 to 1.0

   1.125%

The Applicable Libor Margin will be automatically adjusted as of the first day
of the first month following receipt by the Bank of the Company’s financial
statements pursuant to Section 4.1(a) or Section 4.1(b) demonstrating to the
Bank’s reasonable satisfaction that there has been a change in the Funded Debt
to EBITDA Ratio which would cause a change in the Applicable Libor Margin in
accordance with the preceding table. Notwithstanding the foregoing, if the
Company delivers financial statements to the Bank five (5) or fewer days before
the end of a month, the Applicable Libor Margin will be automatically adjusted
as of the first day of the second month following receipt by the Bank of such
financial statements. At all times after and during the continuance of an Event
of Default with respect to the Company’s obligations under Section 4.I(a) or
Section 4.1(b) until the delivery of the applicable financial statements
required pursuant thereto, the Applicable Libor Margin shall be 1.375%.

“Basic Fixed Charge Coverage Ratio” means, with respect to the LL Holdings on a
consolidated basis, the ratio of (i) EBITDA plus lease expense and rent expense
minus the sum of taxes and dividends, to (b) the sum of interest expense, lease
expense, rent expense, the current portion of long-term debt and the current
portion of capitalized lease obligations. The current portion of long-term
liabilities will be measured as of the date 12 months prior to the current
financial statement.

“BBA LIBOR Daily Floating Rate” means a fluctuating rate of interest which can
change on each banking day. The rate will be adjusted on each London Banking Day
to equal the British Bankers Association LIBOR Rate for U.S. Dollar deposits for
delivery on the date in question for a one month term beginning on that date.
The Bank will use the Bankers Association LIBOR Rate as published by Reuters (or
other commercially available source providing quotations of British Banks
Association LIBOR Rate as selected by the Bank from time to time) as determined
at approximately 11:00 a.m. London time two (2) London Banking Days prior to the
date in question, as adjusted from time to time in the Bank’s sole discretion
for reserve requirements, deposit insurance assessment rates and other
regulatory costs. If such rate is not available at such time for any reason,
then the rate will be determined by such alternate method as reasonably selected
by the Bank.

 

2



--------------------------------------------------------------------------------

“Business Day” means each day other than a Saturday, a Sunday, or any holiday on
which commercial banks in the Commonwealth of Virginia are closed for business.

“Change in Law” means the occurrence, after the date of this Agreement, of the
adoption or taking effect of any new or changed law, rule, regulation or treaty,
or the issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any governmental authority; provided that (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives issued in connection with that Act, and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of shares representing more than
25% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Company or of LL Holdings; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Company or of LL Holdings by Persons who were not nominated in accordance with
the respective Bylaws of Company or LL Holdings; or (c) the acquisition of
direct or indirect control of the Company or of LL Holdings by any Person or
group.

“Current Audited Financial Statements” means the financial statements of LL
Holdings as of December 31, 2010, heretofore delivered to the Bank.

“EBITDA” means net income for such period less income or plus loss from
discontinued operations and extraordinary items plus (a) interest expense for
such period, (b) the provision for federal, state, local and foreign income,
value-added and similar taxes payable for such period, (c) the amount of
depreciation and amortization expense for such period, and (d) non-cash charges
or expenses (excluding write-downs of inventory and accounts receivable and any
other non-cash expense to the extent that it represents an accrual of or reserve
for cash expenses in any future period) minus (ii) the following to the extent
included in calculating net income; (i) any gain arising from (a) the sale or
other disposition of any assets (other than current assets) to the extent that
the aggregate amount of the gain exceeds the aggregate amount of losses from the
sale, abandonment or other disposition of assets (other than current assets),
(b) any write-up of assets, or (c) any restoration to income of any contingency
reserve, except to the extent provision for such reserve was made out of income
accrued during such period; and (ii) any items properly classified as
extraordinary in accordance with GAAP.

“EBITDAR” means EBITDA plus actual rent paid with respect to real property.

“Excluded Taxes” means, with respect to the Bank, (i) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws

 

3



--------------------------------------------------------------------------------

of which it is organized or in which its principal office is located or, and
(ii) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction.

“Funded Debt” means all outstanding liabilities for borrowed money and other
interest-bearing liabilities, including current and long-term debt, and all
liabilities under guaranties and letters of credit, plus eight (8) times rent
expense with respect to real property.

“Funded Debt to EBITDA Ratio” means, with respect to LL Holdings on a
consolidated basis, the ratio of Funded Debt to EBITDA.

“Letter of Credit” and “Letters of Credit” have the meanings assigned to such
terms in Section 1A.8.

“Letter of Credit Documents” has the meaning assigned to such term in
Section 1A.8.

“Letter of Credit Sublimit” means Ten Million and No/100 Dollars ($10,000,000).

“LL Holdings” means Lumber Liquidators Holdings, Inc., a Delaware corporation.

“Loan Documents” has the meaning assigned to such term in Section 2.2(a).

“London Banking Day” means a day on which banks in London are open for business
and dealing in offshore dollars.

“Person” means and includes any individual, corporation, partnership, joint
venture, limited liability company or partnership, trust, unincorporated
association, governmental authority or any other organization or entity.

“Revolving Credit Facility” has the meaning assigned to such term in
Section 1A.1.

“Revolving Credit Facility Cap” means Fifty Million and No/100 Dollars
($50,000,000).

“Revolving Credit Note” has the meaning assigned to such term in Section 1A.2.

“Revolving Credit Termination Date” has the meaning assigned to such term in
Section 1A.1.

“SEC” means the United Stated Securities and Exchange Commission.

“Security Agreement” has the meaning assigned to such term in Section 2.4.

 

4



--------------------------------------------------------------------------------

Section 1.2 Interpretation. For all purposes of this Agreement and each of the
other Loan Documents, except as otherwise expressly required or unless the
context clearly indicates a contrary intent:

(a) the capitalized terms shall have the meanings assigned to them in this
Agreement, shall include the plural as well as the singular, and, when used with
respect to any Loan Document or any other instrument, contract, agreement or
other document, shall include all extensions, modifications, amendments and
supplements from time to time thereto;

(b) unless otherwise specified, a reference in this Agreement to a particular
article, section, subsection or exhibit is a reference to that article, section,
subsection or exhibit of this Agreement;

(c) the words “herein,” “hereof,” and “hereunder” and other words of similar
import refer to this Agreement or such other Loan Document, as applicable, as a
whole and not to any particular article, section, or other subdivision hereof or
thereof;

(d) the, words “include” and “including” and other words of similar import shall
be construed as if followed by the phrase “without limitation”;

(e) any provision of this Agreement or any other Loan Document permitting the
recovery of “attorneys’ fees,” “attorneys’ fees and expenses,” “attorneys’ fees
and costs” or “attorneys’ fees, costs and expenses” or any similar term shall be
deemed: (i) to include such reasonable attorneys’ fees, costs and expenses;
(ii) to include such reasonable fees, costs and expenses incurred in all
probate, appellate and bankruptcy proceedings, as well as any post-judgment
proceedings to collect or enforce any judgment or order relating to the
obligations of the Company hereunder and under the other Loan Documents; and
(iii) shall be deemed to be separate and several, and shall survive merger into
judgment; and

(f) accounting terms used but not otherwise defined herein shall be determined
both as to classification of items and as to amounts in accordance with
generally accepted accounting principles applied on a consistent basis.

ARTICLE 1A

REVOLVING CREDIT FACILITY

Section 1A.1 General Description. Upon the terms and subject to the conditions
contained in this Agreement (including, without limitation, the conditions
contained in Article 2), the Bank agrees to make a revolving credit facility
(the “Revolving Credit Facility”) available to the Company, and to make advances
and re-advances under the Revolving Credit Facility to the Company from time to
time, during the period from the date of this Agreement until the earlier to
occur of (i) February 21, 2017, or (ii) the date on which the Bank’s obligation
to make further advances under the Revolving Credit Facility is terminated
pursuant to Section 6.2 (the “Revolving Credit Termination Date”); provided that
the aggregate principal amount of all outstanding advances under the Revolving
Credit Facility plus the aggregate stated amount of any Letters of Credit issued
by the Bank for the account of the Company shall not at any time

 

5



--------------------------------------------------------------------------------

exceed the Revolving Credit Facility Cap. Within such limits, the Company may
borrow, repay and reborrow under the Revolving Credit Facility on or after the
date of this Agreement and prior to the Revolving Credit Termination Date.

Section 1A.2 Revolving Credit Note. The Company’s obligation to repay the
advances made under the Revolving Credit Facility will be evidenced by a amended
and restated revolving credit note in the principal amount of the Revolving
Credit Facility Cap, made by the Company and payable to the order of the Bank,
and otherwise in form and substance satisfactory to the Bank (as the same may be
extended, amended, restated or replaced from time to time, the “Revolving Credit
Note”), the terms of which are incorporated herein by this reference. The
Company acknowledges and agrees that the Bank may endorse on the Revolving
Credit Note (or any schedule attached thereto) or otherwise make in the Bank’s
records an appropriate notation of the date and amount of each advance made
under the Revolving Credit Facility and the date and amount of any payments or
prepayments of the Revolving Credit Facility. Such endorsements or other
notations shall, in the absence of manifest error, be conclusive as to the
outstanding principal balance of the Revolving Credit Facility; provided,
however, the Bank’s error in making or failure to make any such endorsement or
notation shall not limit or otherwise affect the obligations of the Company
hereunder or under the Revolving Credit Note.

Section 1A.3 Purpose. The Company will use advances under the Revolving Credit
Facility for working capital and for other general corporate purposes.

Section 1A.4 Repayment Terms; Interest Rate.

(a) Accrued interest on the outstanding principal balance of the Revolving
Credit Facility as it exists from time to time will be due and payable on the
last day of each month and on any date on which the Revolving Credit Facility is
paid in full, and on the Revolving Credit Termination Date. On the Revolving
Credit Termination Date, the entire outstanding principal balance of the
Revolving Credit Facility, together with all unpaid accrued interest thereon and
all other amounts then owing thereunder, will be immediately due and payable in
full.

(b) The outstanding principal balance of the Revolving Credit Facility as it
exists from time to time will bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at the per annum interest rate
equal to BBA LIBOR Daily Floating Rate plus the Applicable Libor Margin.

Section 1A.5 Manner of Borrowing. Unless the Company and the Bank agree to the
contrary in writing, each advance made by the Bank under the Revolving Credit
Facility will be made in U.S. Dollars at the office of the Bank set forth at the
beginning of this Agreement by crediting the amount of such advance to the
general deposit account of the Company maintained at the Bank. Without limiting
the purposes for which advances may be made by the Bank under the Revolving
Credit Facility, the Company shall be entitled to use advances thereunder to pay
accrued interest under the Revolving Credit Facility. The Company acknowledges
and agrees that the Bank may make advances under the Revolving Credit Facility
upon receipt of a written

 

6



--------------------------------------------------------------------------------

or telephonic request therefor from any person the Bank reasonably believes to
be an authorized representative of the Company.

Section 1A.6 Prepayments.

(a) The Company may, without premium or penalty (subject to any breakage fees or
redeployment costs incurred by the Bank as the result of the Revolving Credit
Facility bearing interest at a rate based on BBA LIBOR Daily Floating Rate),
prepay amounts outstanding under the Revolving Credit Facility in whole or in
part in any amount at any time and from time to time.

(b) If, at any time, the outstanding principal balance of the Revolving Credit
Facility plus the aggregate stated amount of any Letters of Credit issued by the
Bank for the account of the Company exceeds the Revolving Credit Facility Cap,
the Company will immediately prepay the Revolving Credit Facility, without
premium or penalty, in an amount sufficient to eliminate such excess.

(c) Within fifteen (15) days after the sale of any “Collateral” (as defined in
the Security Agreement), except for any Collateral sold in the ordinary course
of the Company’s business, the Company shall apply 100% of the net cash proceeds
of such sale to prepay amounts outstanding under the Revolving Credit Facility.

Section 1A.7 Unused Commitment Fee. Commencing on April 1, 2012 (for the period
from the date hereof until March 30, 2012), and continuing on the first day of
each July, October, January and April thereafter and on the Revolving Credit
Termination Date, the Company shall pay to the Bank a per annum non-refundable
unused commitment fee equal to the product of (i) the Applicable Commitment Fee,
times (ii) the difference between the Revolving Credit Facility Cap and the
average outstanding principal balance of the Revolving Credit Facility during
the preceding three (3) month period (or other applicable period), which fee
shall be pro rated for the number of days in each such period.

Section 1A.8 Letters of Credit. The Company may from time to time apply to the
Bank for one or more letters of credit (each, a “Letter of Credit” and,
collectively, the “Letters of Credit”) pursuant to applications and such other
documentation as the Bank shall require (collectively, the “Letter of Credit
Documents”); provided, however, that (i) the aggregate stated amount of all
Letters of Credit issued by the Bank for the account of the Company shall not at
any time exceed the Letter of Credit Sublimit, and (ii) the term of any Letter
of Credit shall not ex-tend beyond the Revolving Credit Termination Date. Each
Letter of Credit and any related Letter of Credit Documents shall constitute
Loan Documents hereunder.

Section 1A.9 Reserved.

Section 1A.10 Payments and Computations. Each payment under this Agreement or
under the Revolving Credit Note shall be made not later than 2:00 p.m. Eastern
time on the day when due, in lawful money of the United States of America or in
Federal or other immediately available funds, by payment of such funds to the
Bank at the office of the Bank set forth at the

 

7



--------------------------------------------------------------------------------

beginning of this Agreement. Amounts received after 2:00 p.m. Eastern time on
any day shall be deemed received on the next succeeding Business Day. Whenever
any payment to be made wider this Agreement or under the Revolving Credit Note
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day and such extension of time shall in
such case be included in the computation of interest. Unless otherwise provided,
all interest and fees payable in connection with the Revolving Credit Facility
shall be calculated on the basis of a year of 360 days for the actual number of
days elapsed. All payments under the Revolving Credit Note shall be applied by
the Bank first to any late charges and accrued interest thereunder and then to
the reduction of principal due thereunder, or in such other order as the Bank
may determine in its sole discretion.

Any and all payments by the Company to or on account of any obligation of the
Company hereunder or under the other Loan Documents shall be made free and clear
of and without reduction or withholding for any taxes (other than Excluded
Taxes), provided that if the Company shall be required by any applicable law to
deduct any taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions, the Bank receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Company shall make such deductions, and (iii) the Company shall timely
pay the full amount deducted to the relevant Governmental authority in
accordance with applicable law. The Company shall indemnify the Bank for the
full amount of any taxes (other than Excluded Taxes) paid by the Bank on or with
respect to payments by the Company hereunder and under the other Loan Documents,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such taxes were correctly or legally imposed or
asserted by the relevant governmental authority.

If, after the date of this Agreement a Change in Law occurs, and the Bank
determines that such Change in Law has or would have the effect of reducing the
rate of return on the Bank’s capital (or on the capital of Bank of America
Corporation) as a consequence of the Revolving Credit Facility to a level below
that which the Bank (or Bank of America Corporation) could have achieved but for
such Change in Law (taking into consideration the Bank’s (and Bank of America
Corporation’s) policies with respect to capital adequacy), then from time to
time the Company will pay to the Bank such additional amount or amounts as will
compensate the Bank (or Bank of America Corporation) for any such reduction
suffered.

If any Change in Law shall (i) impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of or credit extended or
participated in by, the Bank, (ii) subject the Bank to any tax of any kind
whatsoever with respect to the Revolving Credit Facility, or change the basis of
taxation of payments to the Bank in respect thereof (except for Excluded Taxes),
or (iii) impose on the Bank any other condition, cost or expense affecting this
Agreement or the Revolving Credit Facility, and the result of any of the
foregoing shall be to increase the cost to the Bank of making or maintaining the
Revolving Credit Facility (or of maintaining its obligation to make the
Revolving Credit Facility), or to reduce the amount of any sum received or
receivable by the Bank hereunder (whether of principal, interest or any other
amount) then, upon request of the Bank, the Company will pay to the Bank such
additional amount or amounts as will compensate the Bank for such additional
costs incurred or reduction suffered.

 

8



--------------------------------------------------------------------------------

ARTICLE 2

CONDITIONS PRECEDENT

The obligation of the Bank to make the Revolving Credit Facility available to
the Company is subject to the following conditions precedent:

Section 2.1 Approval of Bank’s Counsel. All legal matters incident to the
Revolving Credit Facility, including without limitation all documents and
opinions, shall be satisfactory to counsel for the Bank.

Section 2.2 Compliance. At the time of the execution of this Agreement and the
making of each advance under the Revolving Credit Facility:

(a) Loan Documents. The Company shall have complied and shall then be in
compliance with all of the terms, covenants and conditions of this Agreement,
the Security Agreement and all other documents, instruments or agreements to
which the Company is a party that evidence, secure or otherwise relate to the
Revolving Credit Facility (all documents described in this paragraph (a) being
collectively referred to herein as the “Loan Documents”), modified and amended
from time to time;

(b) No Material Adverse Change. There shall not have occurred any material
adverse change in the financial condition or results of operations of the
Company, and the Bank shall not have determined in good faith that the prospect
of payment or performance of the Revolving Credit Facility has been materially
impaired;

(c) No Default. There shall exist no Event of Default and no event shall have
occurred or condition exist which, with the giving of notice or the lapse of
time, or both, would constitute an Event of Default; and

(d) Representations and Warranties. The representations and warranties contained
in Article 3 hereof shall be true as of the date hereof.

The acceptance of the each advance under the Revolving Credit Facility shall be
deemed a representation that each of the conditions contained in this
Section 2.2 has been satisfied.

Section 2.3 Revolving Credit Note. The Company shall have executed and delivered
to the Bank the Revolving Credit Note.

Section 2.4 Security Agreement and Financing Statements. The Company shall have
executed and delivered to the Bank an amended and restated security agreement in
form and substance satisfactory to the Bank (as modified or amended from time to
time, the “Security Agreement”), granting the Bank a first priority security
interest in all of the Company’s inventory, whether now existing or hereafter
acquired. The Company shall have delivered to the Bank financing statements in
the appropriate form, receipted to show that they have been filed in

 

9



--------------------------------------------------------------------------------

the appropriate jurisdictions to perfect a first priority lien in the security
interests granted to the Bank in the Security Agreement.

Section 2.5 Company Organizational Documents; Evidence of Company Action. The
Company shall have delivered to the Bank (a) a certificate to the effect that
the articles of incorporation and the bylaws of the Company previously delivered
to the Bank have not been amended, restated or otherwise modified, (b) certified
copies of all actions by the board of directors of the Company authorizing and
approving the execution, delivery and performance of the Loan Documents, (c) an
incumbency certificate as to the officers of the Company executing the Loan
Documents, and (d) a good standing certificate (or its equivalent) relating to
the Company of recent date in the jurisdiction in which the Company is
incorporated.

Section 2.6 Opinion of Counsel. The Company shall have delivered to the Bank a
favorable opinion of counsel for the Company, dated as of the date hereof and
satisfactory in form and substance to the Bank.

Section 2.7 Bank as Principal Depository. The Company shall have established the
Bank as its principal depository bank, including for the maintenance of
business, cash management, operating and administrative deposit accounts.

Section 2.8 Payment of Fees. The Company shall have paid to the Bank all other
amounts due and owing to the Bank including without limitation payment of all
costs and expenses incurred by the Bank pursuant to Section 7.3.

Section 2.9 Other Conditions. The Bank shall have received any and all other
certificates, statements, opinions and other documents required by the terms of
this Agreement or otherwise requested by the Bank.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Bank (which representations and
warranties shall survive the execution of the Revolving Credit Note and the
making of each advance thereunder) that:

Section 3.1 Subsidiaries. The Company has no subsidiaries other than Lumber
Liquidators Services, LLC and Lumber Liquidators Leasing, LLC.

Section 3.2 Organization and Existence. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, has the requisite power to own its property and carry on its
business as now being conducted, and is duly qualified to do business in and is
in good standing in each jurisdiction in which the character of the properties
owned by it therein or in which the transaction of its business makes such
qualification necessary.

 

10



--------------------------------------------------------------------------------

Section 3.3 Authority. The Company has full power and authority to (i) execute
and deliver this Agreement and the other Loan Documents, (ii) make the
borrowings hereunder and thereunder, and (iii) incur the obligations provided
for herein and therein, all of which have been duly authorized by all proper and
necessary corporate action. No consent or approval of the stockholders of the
Company which has not been obtained and no consent or approval of, notice to or
filing with any public authority which has not been obtained or made is required
as a condition to the validity of or the performance by it of its obligations
under this Agreement or the other Loan Documents.

Section 3.4 Binding Agreements. Each of the Loan Documents constitutes, or when
executed and delivered to the Bank will constitute, its valid and legally
binding obligations enforceable in accordance with its terms, subject to
(i) applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application relating to the enforcement of creditors’ rights
generally, and (ii) general principles of equity.

Section 3.5 Litigation. Except as previously disclosed to the Bank in writing or
as set forth in the most recent filing with the SEC, there are no actions,
suits, proceedings or investigations pending or, so far as its officers, members
or managers, as applicable, know, threatened before any court or administrative
agency naming it as a party that, in the opinion of its officers, members or
managers, as applicable, will materially adversely affect (i) its financial
condition or operations, (ii) its ability to execute, deliver or perform the
terms of this Agreement or the other Loan Documents, or (iii) any of the liens
the Company contemplates granting to the Bank hereunder or thereunder.

Section 3.6 No Conflicting Agreements. There is no provision of the
organizational documents of the Company, and no provision of any existing
mortgage, lease, indenture, contract or agreement binding on it or affecting its
property, that would conflict with or in any way prevent the execution,
delivery, or carrying out of the terms of the Loan Documents.

Section 3.7 Financial Condition. The Current Audited Financial Statements fairly
present in all material respects its financial condition and the results of its
operations and changes in financial position as of the dates and for the periods
referred to therein and have been prepared in accordance with generally accepted
accounting principles and practices applied on a consistent basis throughout the
period involved. There are no liabilities, direct or indirect, fixed or
contingent, that have not been disclosed to the Bank in writing. There has been
no material adverse change in its financial condition or operations since the
date of the Current Audited Financial Statements.

Section 3.8 Title to Properties. It owns and has good and marketable title to,
or has a valid and enforceable leasehold interest in, all of its assets and
properties, except to the extent that failure to so own good and marketable
title or have a valid and enforceable leasehold interest would not reasonably be
expected to have a material adverse effect on its financial condition or
operations or its ability to perform its obligations under the Loan Documents.
Except as previously disclosed to the Bank in writing, such assets and
properties are free and clear of all liens or other encumbrances, other than
liens or other encumbrances permitted by Section 5.2 hereof.

 

11



--------------------------------------------------------------------------------

Section 3.9 Employee Benefit Pension Plans. It is in compliance in all material
respects with all applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). Neither a Reportable Event (as
defined in Section 4043 of ERISA) nor a Prohibited Transaction (as defined in
Section 406 of ERISA) for which there is not an applicable exemption has
occurred or exists in connection with any employee benefit pension plan covered
by ERISA (including any plan of any member of a controlled group of corporations
or entities and all trades and businesses (whether or not incorporated) under
common control which, together with it, are treated as a single employer under
Section 4l4 of the Internal Revenue Code of 1986, as amended) (each, a “Plan”).
No notice of intent to terminate any Plan has been filed, and no Plan has been
terminated. No circumstances exist which might constitute grounds for the
termination of any Plan by the Pension Benefit Guaranty Corporation (the “PBGC”)
or for the appointment of any trustee to administer a Plan, nor has the PBGC
instituted any such proceedings. No circumstances exist which might constitute
grounds for the imposition of a lien in favor of any Plan pursuant to
Section 302 of ERISA. It has not completely or partially withdrawn from a
Multiemployer Plan (as described in Section 4001(a)(3) of ERISA). It has met the
minimum funding requirements of ERISA with respect to each of the Plans. It has
incurred no liability to the PBGC under ERISA.

Section 3.10 No Defaults. It is not in default in the payment of the principal
of or any interest on any material indebtedness or in default under any
instrument under or subject to which any such indebtedness has been incurred,
and no event has occurred under the provisions of any such instrument which,
with the giving of notice or the lapse of time, or both, would constitute a
default or an event of default thereunder.

Section 3.11 Taxes. It has filed or caused to be filed all tax returns which are
required to be filed by it pursuant to applicable law. It has paid, or made
provision for the payment of, all taxes, assessments, fees and other
governmental charges which have or may have become due pursuant to those returns
or otherwise, or pursuant to any assessment received by it, except such taxes,
if any, that are being contested in good faith and by appropriate proceedings
and as to which adequate reserves (determined in accordance with generally
accepted accounting principles) have been provided, and no tax liens have been
filed and, so far as its officers, members or managers, as applicable, know, no
claims are being asserted against it with respect to any such taxes, fees or
other charges.

Section 3.12 Environmental Compliance. None of its property or operations
violate in any material respects any federal laws, rules or regulations relating
to environmental protection (including, without limitation, regulations of the
Environmental Protection Agency) or any applicable local or state law, rule,
regulation or rule of common law (or any judicial interpretation thereof)
relating to the environment or hazardous materials (collectively, “Environmental
Laws”). It agrees to comply strictly and timely with all remediation plans and
other recommendations described in any environmental report now or hereafter
prepared with respect to any of its property.

Section 3.13 Federal Regulations. No part of the proceeds of the Revolving
Credit Facility will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock”

 

12



--------------------------------------------------------------------------------

within the respective meanings of each of the quoted terms under Regulation U of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect (“Regulation U”) or for any other purpose which
violates the provisions of any of the Regulations of such Board of Governors. If
requested by the Bank, it will furnish to the Bank a statement to the foregoing
effect in conformity with the requirements of Federal Reserve Form U-1 referred
to in Regulation U.

Section 3.14 Accuracy of Information. No document or instrument executed or
delivered by it or information (financial or otherwise) furnished by or on
behalf of it in connection with this Agreement, contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statements contained herein or therein not misleading, and it has no knowledge
of any fact that it has not disclosed to the Bank in writing that would
reasonably be expected to have a material adverse effect on its financial
condition or operations or its ability to perform its obligations under the Loan
Documents.

Section 3.15 Compliance with Laws. It is in compliance with all governmental
laws and regulations applicable to the conduct of its business, except to the
extent that noncompliance would not have a material adverse effect on (i) its
financial condition or operations, or (ii) its ability to execute, deliver or
perform the terms of the Loan Documents.

ARTICLE 4

AFFIRMATIVE COVENANTS

So long as the Company may borrow under the Revolving Credit Facility and until
payment in full of the Revolving Credit Facility and the performance of all
other obligations of the Company hereunder, the Company shall:

Section 4.1 Financial Information. Provide (or cause to be provided) the
following financial information and statements in form and content acceptable to
the Bank, and such additional information as reasonably requested by the Bank
from time to time:

(a) Annual Financial Statements. The annual financial statements of LL Holdings,
within one hundred (100) days after its fiscal year end, but in no event later
than the date on which such statements are required to be filed with the SEC;
provided, however, that such statements shall be deemed received by the Bank
upon their filing with the SEC. Such financial statements must be audited (with
an unqualified opinion) by a certified public accountant acceptable to the Bank,
and prepared on a consolidated basis.

(b) Quarterly Financial Statements. The Company’s quarterly financial statements
of LL Holdings, certified and dated by an authorized financial officer of LL
Holdings, within forty (40) days after the end of each fiscal quarter of LL
Holdings (including the last fiscal quarter in each fiscal year), but in no
event later than the date on which such statements are required to be filed with
the SEC; provided, however, that such statements shall be deemed received by the
Bank upon their filing with the SEC. Such financial statements may be prepared
by LL Holdings, and shall be prepared on a consolidated basis.

 

13



--------------------------------------------------------------------------------

(c) Management Letters. Promptly, upon sending or receipt, copies of any
management letters and correspondence relating to management letters, sent or
received by LL Holdings to or from LL Holding’s auditor, or, if no management
letter is prepared, within thirty (30) days of providing the annual audited
financial statements in accordance with paragraph (a) above, a letter from such
auditor stating that no deficiencies were noted that would otherwise be
addressed in a management letter.

(d) Compliance Certificates. Within the period(s) provided in paragraphs (a) and
(b) above, a compliance certificate in form and substance satisfactory to the
Bank, signed by an authorized financial officer of the Company and LL Holdings
setting forth (i) the information and computations (in sufficient detail) to
establish that LL Holdings is in compliance with all financial covenants at the
end of the period covered by the financial statements then being furnished, and
(ii) whether there existed or had occurred as of the date of such financial
statements, and whether there exists or has occurred as of the date of the
certificate, any event or condition which, with the giving of notice or the
lapse of time, or both, would constitute an Event of Default and, if any such
event has occurred or condition exists, specifying the nature thereof and the
action the Company is taking or proposes to take with respect thereto.

Section 4.2 Bank as Principal Depository. Maintain the Bank as its principal
depository bank, including for the maintenance of business, cash management,
operating and administrative deposit accounts.

Section 4.3 Taxes. Pay and discharge all taxes, assessments, and governmental
charges upon it, its income, and its properties prior to the date on which
penalties are attached thereto, unless and to the extent only that (i) such
taxes, assessments, and governmental charges are being contested in good faith
and by appropriate proceedings, and (ii) adequate reserves (determined in
accordance with generally accepted accounting principles) have been set aside on
its books with respect to such tax, assessment or charge so contested.

Section 4.4 Payment of Obligations. Pay and discharge at or before their
maturity all of its material indebtedness and other material obligations and
liabilities, unless and to the extent that (i) such indebtedness and other
obligations are being contested in good faith and by appropriate proceedings,
and (ii) adequate reserves (determined in accordance with generally accepted
accounting principles) have been set aside on its books with respect to such
indebtedness, obligation or liability.

Section 4.5 Insurance.

(a) In addition to any insurance required by the specific terms of the other
Loan Documents, maintain insurance on such of its properties, in such amounts
and against such risks as are customarily maintained by similar businesses in
the same vicinity.

(b) Cause each of the policies of insurance relating to the coverages described
above to include a standard mortgagee and loss payable clause in favor of the
Bank or show the Bank as an additional insured, as applicable.

 

14



--------------------------------------------------------------------------------

(c) Cause each of the policies of insurance relating to the coverages described
above to provide for at least thirty (30) days prior notice to the Bank of any
cancellation or termination thereof.

(d) Provide to the Bank evidence of the renewal or replacement of any of the
policies of insurance relating to the coverages described above within thirty
(30) days of renewal or termination date thereof.

(e) Upon the request of the Bank, deliver to the Bank a copy of each insurance
policy, or, if permitted by the Bank, a certificate of insurance listing all
insurance in force.

Section 4.6 Existence. Maintain its existence as a corporation in good standing
in its jurisdiction of organization and maintain its good standing in each
jurisdiction in which the character of the properties owned by it therein or in
which the transaction of its business makes such qualifications necessary.

Section 4.7 Licenses and Permits. Maintain all material permits, licenses,
authorizations and approvals required to own and operate its properties and
businesses.

Section 4.8 Maintenance of Properties. Maintain, preserve, and protect (i) all
of its tangible property material to the conduct of its business and keep the
same in good repair, working order, and condition (ordinary wear and tear
excepted), and (ii) all franchises, licenses, copyrights, trademarks and other
intangible property material to the conduct of its business, and permit the Bank
and its agents to enter upon and inspect such properties upon reasonable notice
and during normal business hours.

Section 4.9 Employee Benefit Pension Plans. Promptly during each year, (i) pay
contributions that in the judgment of its officers, members or managers, as
applicable, after reasonable inquiry, are believed adequate to meet at least the
minimum funding standards set forth in Sections 302 through 305 of ERISA, with
respect to each Plan, if any, covered by ERISA, and (ii) file each annual report
required to be filed pursuant to Section 103 of ERISA in connection with each
such Plan for each year; and notify the Bank within ten (10) days of the
occurrence of a Reportable Event (as defined in Section 4043 of ERISA) that
might constitute grounds for termination of any such Plan by the PBGC or for the
appointment by the appropriate United States District Court of a trustee to
administer any such Plan.

Section 4.10 Compliance with Applicable Laws. Comply with all applicable laws,
rules, regulations and orders of any governmental authority having jurisdiction
over it, including without limitation all Environmental Laws, except where
non-compliance would not adversely affect (i) its financial condition or
operations, and (ii) its ability to execute, deliver or perform the terms of the
Loan Documents.

Section 4.11 Notice of Liabilities. Notify the Bank promptly in writing of
(i) any condition, event, claim or act that would reasonably be expected to
materially adversely affect its financial condition or operations, or any of the
Bank’s rights or remedies under the Loan

 

15



--------------------------------------------------------------------------------

Documents, or that would reasonably be expected to result in a material fixed or
contingent liability, (ii) any material litigation filed by or against it,
(iii) the occurrence of any event that, with the giving of notice or the lapse
of time, or both, would constitute an event of default under any of the Loan
Documents, (iv) the occurrence of any uninsured or partially insured loss by it
resulting from fire, theft, liability or property damage if such loss is in
excess of $1,000,000, (v) the assumption, guarantee, endorsement or other act
causing it to become surety for or upon any material obligation of any Person,
except by the endorsement of negotiable instruments for deposit or collection in
the ordinary course of business, (vi) any material dispute between the Company
and any governmental authority or agency, and (vii) any change in the Company’s
name, legal structure, jurisdiction of incorporation, place of business or chief
executive office.

Section 4.12 Further Assurances. Take any other action reasonably requested by
the Bank to carry out the intent of this Agreement or any of the other Loan
Documents.

ARTICLE 4A

FINANCIAL COVENANTS

So long as the Company may borrow under the Revolving Credit Facility and until
payment in full of the Revolving Credit Facility and the performance of all
other obligations of the Company hereunder, LL Holdings shall:

Section 4A.1 Basic Fixed Charge Coverage Ratio. Maintain on a consolidated basis
a Basic Fixed Charge Coverage Ratio of greater than or equal to 1.75 to 1.0. The
Basic Fixed Charge Coverage Ratio will be calculated at the end of each fiscal
quarter of LL Holdings, using the results of the twelve-month period ending with
such fiscal quarter. The current portion of long-term liabilities will be
measured as of the date twelve months prior to the current financial statements.

Section 4A.2 Adjusted Funded Debt to EBITDAR Ratio. Maintain on a consolidated
basis an Adjusted Funded Debt to EBITDAR Ratio not exceeding 2.50 to 1.0. The
Adjusted Funded Debt to EBITDAR Ratio will be calculated at the end of each
fiscal quarter of LL Holdings, using the results of the twelve-month period
ending with such fiscal quarter.

ARTICLE 5

NEGATIVE COVENANTS

So long as the Company may borrow under the Revolving Credit Facility and until
payment in full of the Revolving Credit Facility and the performance of all
other obligations of the Company hereunder, the Company shall not:

Section 5.1 Indebtedness.

(a) Create, incur, assume or suffer to exist in any manner, any indebtedness of
the Company for borrowed money, deferred payment obligation for the purchase of
assets, or other indebtedness of the Company except (i) indebtedness owing to
the Bank, (ii) accounts

 

16



--------------------------------------------------------------------------------

payable arising in the ordinary course of business and payable on customary
terms, indebtedness disclosed to the Bank in writing and acknowledged by the
Bank in writing on or prior to the date of this Agreement (and any extensions,
renewals and replacements of such indebtedness, provided that the outstanding
principal balance thereof is not increased), indebtedness to the extent secured
by purchase money security interests described in Section 5.2(vi), and
(v) indebtedness, in an aggregate outstanding amount not to exceed $5,000,000 at
any one time.

(b) Make any optional payment or prepayment on or redemption, defeasance or
purchase of any indebtedness (other than the Revolving Credit Facility or any
other indebtedness owing to the Bank), or amend, modify or change, or consent or
agree to any amendment, modification or change to any of the terms relating to
the payment or prepayment or principal of or interest on, any such indebtedness,
other than any amendment, modification or change which would extend the maturity
OT reduce the amount of any payment of principal thereof or which would reduce
the rate or extend the date for payment of interest thereon.

Section 5.2 Mortgages and Pledges. Create, incur, assume, or suffer to exist any
mortgage, pledge, lien, or other encumbrance of any kind upon, or any security
interest in, any of its property or assets, whether now owned or hereafter
acquired, except (i) liens for taxes not yet delinquent or being contested in
good faith and by appropriate proceedings, (ii) liens in connection with
worker’s compensation, unemployment insurance, or other social security
obligations, (iii) workman’s, carrier’s, warehouseman’s or other like liens
(excluding landlord’s liens) arising in the ordinary course of business with
respect to obligations that are not due or that are being contested in good
faith, (iv) mortgages, pledges, liens, encumbrances and security interests in
favor of the Bank, (v) unfiled mechanic’s or materialman’s liens; provided that,
if any mechanic’s or materialman’s lien is filed on any property or asset of the
Company, the Company shall promptly bond off or otherwise effect the release of
such lien, and (vi) purchase money security interests in capital assets of
Company if each such purchase money security interest attaches to such capital
asset concurrently with the acquisition thereof and if the indebtedness secured
by such purchase money security interest does not exceed the lesser of the cost
or fair market value as of the time of acquisition of the asset covered thereby
to the Company, provided that no such purchase money security interest shall
attach, extend to or cover any property or asset of the Company other than the
related asset.

Section 5.3 Merger, Acquisition, or Sale of Assets. Enter into any merger or
consolidation with, or acquire all or substantially all of the assets of, any
Person, or sell, assign, lease, or otherwise dispose of all or substantially all
of its business, properties or assets, or sell any asset of the Company with a
value of $10,000,000 or more, or form or acquire any subsidiary. Notwithstanding
the foregoing sentence, the Company may acquire all or substantially all of the
assets of any Person, or form or acquire any subsidiary, provided that (i) the
Company does not incur any additional indebtedness in connection with such
transaction, and (ii) such transaction, once consummated, would not result in a
default under Section 4A.1 or 4A.2.

Section 5.4 Contingent Liabilities. Assume, guarantee, endorse, or otherwise
become surety for or upon the material obligation of any Person, except by the
endorsement of negotiable instruments for deposit or collection in the ordinary
course of business.

 

17



--------------------------------------------------------------------------------

Section 5.5 Loans. Make any loan or extend credit to any Person, except for
(a) trade credit extended in the ordinary course of its business on ordinary
business terms, and (b) the “Vendor Notes” described in the Current Audited
Financial Statements, provided that the outstanding balance of such Vendor Notes
shall not at any time exceed $3,000,000 in the aggregate.

Section 5.6 Character of Business. Change the general character of its business
as conducted on the date hereof or engage in any type of business not reasonably
related to its business as presently conducted.

Section 5.7 Investments. Except as otherwise permitted by Section 5.5, purchase
or acquire the obligations or stock of, or any other interest in, any Person,
other than (a) cash, (b) cash equivalents, (c) bank obligations including
certificates of deposit, deposit notes, bankers acceptances, bank notes and time
deposits with banks that are members of the Federal Reserve System and have
total assets of not less than $1,000,000,000, (d) direct obligations of the
United States of America, (e) obligations of agencies of the United States
Government if the payment of all principal and interest thereof is guaranteed by
the United States of America, (f) money market mutual funds and enhanced cash
funds, (g) commercial paper and corporate bonds and notes, including floating
rate instruments, (h) asset-backed securities (ABS) and short duration
mortgage-backed securities (MBS), including collateralized mortgage obligations
(CMOs), municipal securities, including variable rate demand notes and auction
rate securities, and stock in the Company. Notwithstanding the foregoing, the
Company may utilize advances under the Revolving Credit Note to purchase the
outstanding stock of LL Holdings or may transfer advances under the Revolving
Credit Note to LL Holdings which LL Holdings in turn may use to purchase its
outstanding stock.

ARTICLE 6

EVENTS OF DEFAULT AND REMEDIES

Section 6.1 Events of Default. The occurrence of any of the following events
(each, an “Event of Default”) shall constitute an event of default under this
Agreement:

(a) default is made in the payment of any installment of interest or principal
on the Revolving Credit Note within ten (10) days of the date when due, provided
such ten (10) day grace period shall not apply to payments due at the stated
maturity thereof or as a consequence of acceleration and such payments shall be
due at the stated maturity or with acceleration; or

(b) default is made in the due observance or performance of any term, covenant,
or agreement contained in Sections 4A.1 or 4A.2 hereof; or

(c) default is made in the due observance or performance of any other term,
covenant, or agreement contained in this Agreement (other than those referred to
in paragraphs (a) and (b) above), and such default continues unremedied for a
period of thirty (30) days after written notice of such default from the Bank to
the Company; or

 

18



--------------------------------------------------------------------------------

(d) any representation or warranty made herein or in any of the other Loan
Documents, or any statement or representation made in any certificate, report,
or opinion delivered pursuant hereto or thereto proves to have been incorrect in
any material respect when made; or

(e) the Company is generally not paying its debts as such debts become due,
becomes insolvent or unable to meet its obligations as they mature, makes an
assignment for the benefit of creditors, consents to the appointment of a
trustee or a receiver, or admits in writing its inability to pay its debts as
they mature; or

(f) a trustee, receiver or custodian is appointed for the Company or for a
substantial part of its properties without the consent of the Company and is not
discharged within thirty (30) days; or

(g) any case in bankruptcy is commenced, or any reorganization, arrangement,
insolvency, or liquidation proceedings are instituted, by or against the Company
and, if so commenced or instituted, are consented to by the Company or remain
undismissed for a period of thirty (30) days; or

(h) any default is made in the performance of any other obligation incurred in
connection with any indebtedness for borrowed money of the Company in an
aggregate amount in excess of $500,000, if the effect of such default is to
permit the holder of such indebtedness (or a trustee on behalf of such holder)
to cause it to become due prior to its stated maturity or to do so with the
giving of notice or lapse of time, or both, or any such indebtedness becomes due
prior to its stated maturity or shall not be paid when due; or

(i) any final judgment for the payment of money in excess of $1,000,000 which is
not adequately insured or indemnified against is rendered against the Company
and the same remains undischarged for a period of twenty (20) days during which
time execution shall not be effectively stayed; or

(j) any substantial part of the properties of the Company is sequestered or
attached and is not returned to the possession of the Company or released from
such attachment within thirty (30) days; or

(k) the occurrence of a Reportable Event as defined in Section 4043 of ERISA
which might constitute grounds for termination by the PBGC of any Plan covered
by ERISA or grounds for the appointment by the appropriate United States
District Court of a trustee to administer any such Plan; or

(l) the failure by the Company to make any required contribution to any Plan
covered by ERISA which might constitute grounds for the imposition of a lien in
favor of such Plan pursuant to Section 302 of ERISA; or

 

19



--------------------------------------------------------------------------------

(m) a default or event of default occurs under any of the other Loan Documents
(taking into consideration any notice, grace and/or cure periods provided
therein), or any other document, instrument or agreement evidencing, securing or
otherwise relating to any indebtedness, obligation or liability of the Company,
whether now existing or hereafter arising, to the Bank or any other subsidiary
or affiliate of Bank of America Corporation; or

(n) the Company shall challenge the validity and binding effect of any provision
of any of the Loan Documents or shall state its intention to make such a
challenge of any of the Loan Documents, or any of the Loan Documents shall for
any reason (except to the extent permitted by its express terms) cease to be
effective; or

(o) the Bank in its exercise of its reasonable discretion (from the perspective
of a secured, asset-based lender) shall determine in good faith that a material
adverse change has occurred in the financial condition of the Company; or

(p) the occurrence, in one transaction or a series of transactions, of a Change
of Control.

Section 6.2 Remedies.

(a) Upon the occurrence of an Event of Default described in Section 6.1(g)
hereof, (i) the Bank’s obligation to make any further advances under the
Revolving Credit Facility shall automatically and immediately terminate,
(ii) the entire outstanding principal balance of the Revolving Credit Facility
and all accrued interest thereon and all other amounts owing thereunder shall
automatically become immediately due and payable without presentment, demand,
protest, notice of dishonor or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the Revolving Credit
Note to the contrary notwithstanding, and (iii) the Bank may proceed to enforce
payment of the Revolving Credit Note and to exercise any and all rights and
remedies hereunder, under any of the other Loan Documents and/or otherwise
available to the Bank at law or equity.

(b) Upon the occurrence and during the continuation of any Event of Default
other than an Event of Default described in Section 6.1(g) hereof, the Bank may,
if it deems appropriate, take any or all of the following actions, at the same
or different times: (i) terminate forthwith its obligation to make any further
advances under the Revolving Credit Facility, or any of them, (ii) declare the
Revolving Credit Note to be forthwith due and payable, both as to principal and
interest and all other amounts owing thereunder, without presentment, demand,
protest, notice of dishonor or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the Revolving Credit
Note to the contrary notwithstanding, and/or (iii) proceed to enforce payment of
the Revolving Credit Note, and to exercise any and all rights and remedies
hereunder, under any of the other Loan Documents and/or otherwise available to
the Bank at law or equity.

(c) The Company agrees that, in addition to the other rights and remedies of the
Bank set forth herein and in the other Loan Documents, upon the occurrence of an
Event of Default the Bank shall have the right, without notice or demand to the
Company, to set off and

 

20



--------------------------------------------------------------------------------

apply against any and all of the amounts owing under the Revolving Credit Note,
any and all deposits (general or special, time or demand, provisional or final)
and any other indebtedness at any time held or owing by the Bank or any of the
Bank’s agents or affiliates to or for the credit of the account of the Company.

ARTICLE 7

MISCELLANEOUS PROVISIONS

Section 7.1 Indemnification.

(a) From and at all times after the date of this Agreement, and in addition to
all of the Bank’s other rights and remedies against the Company, the Company
hereby agrees to hold the Bank harmless from, and to indemnify the Bank against,
all losses, damages, costs and expenses (including, but not limited to,
reasonable attorneys’ fees, costs and expenses) incurred by the Bank from and
after the date hereof (except as a result of its gross negligence or willful
misconduct or breach of this Agreement), whether direct, indirect or
consequential, as a result of or arising from or relating to any suit, action or
proceeding by any Person other than the Company, whether threatened or
initiated, asserting a claim for any legal or equitable remedy against any
Person under any statute or regulation, including, but not limited to, any
federal or state securities laws, or under any common law or equitable cause of
action or otherwise, arising from or in connection with the negotiation,
preparation, execution or performance of, or the financing transaction
contemplated by, this Agreement and the other Loan Documents, or the Bank’s
furnishing of funds to the Company pursuant hereto or thereto; provided,
however, that the foregoing indemnification shall not protect the Bank from
loss, damage, cost or expense directly attributable to the Bank’s gross
negligence or willful misconduct or breach of this Agreement. All of the
foregoing losses, damages, costs and expenses of the Bank shall be payable by
the Company upon demand by the Bank and shall be secured by the liens granted to
the Bank pursuant to any of the Loan Documents.

(b) The Company hereby agrees to indemnify, defend and hold the Bank and its
successors and assigns harmless from and against any and all claims, demands,
suits, losses, damages, assessments, fines, penalties, costs or other expenses
(including reasonable attorneys’ fees, costs and expenses) arising from or in
any way related to actual or threatened damage to the environment, agency costs
of investigation, personal injury or death, or property damage, due to a release
of hazardous wastes or toxic substances arising from the Company’s business
operations, or gaseous emissions arising from the Company’s business operations
or any other condition existing or arising from the Company’s business
operations resulting from the use or existence of hazardous wastes or toxic
substances or the violation of any environmental law. The Company further hereby
agrees that its indemnity obligations shall include, but are not limited to,
liability for damages resulting from the personal injury or death of an employee
of the Company, regardless of whether the Company has paid the employee under
the worker’s compensation laws of any state or other similar federal or state
legislation for the protection of employees. The term “property damage” as used
in this Section 7.1(b) includes, but is not limited to, damage to any real or
personal property of the Company, the Bank or of any third party.

 

21



--------------------------------------------------------------------------------

(c) The Company’s obligations under this Section 7.1 shall survive the
termination of this Agreement and repayment of advances under the Revolving
Credit Facility. For purposes of this Section 7.1 only, the term “Bank” shall
include the Bank, its parent, subsidiaries, and all of their directors,
officers, employees, agents, successors, attorneys and assigns.

Section 7.2 Autodebit. The Company hereby authorizes the Bank to automatically
deduct from such account of the Company with the Bank as the Company shall
designate in writing (or any account of the Company with the Bank if no
particular account is so designated), the amount of each payment of principal
(including without limitation the principal payment due on the final maturity
date) and/or interest under the Revolving Credit Facility on the dates such
payments become due. If the funds in the account are insufficient to cover any
payment, the Bank shall not be obligated to advance funds to cover the payment.
This authorization shall not affect the obligation of the Company to pay such
sums when due, without notice, if there are insufficient funds in such account
to make such payment in Pall on the due date thereof, or if the Bank fails to
debit such account.

Section 7.3 Costs and Expenses. The Company hereby agrees to pay all reasonable
out-of-pocket expenses incurred by the Bank in connection with the preparation
of the Loan Documents and all related documents (whether or not the transactions
hereby contemplated shall be consummated), including but not limited to the
reasonable fees and disbursements of counsel for the Bank; and the Company
hereby agrees to pay all expenses associated with recordation and filing fees,
survey costs, title insurance fees, financing statement searches and other costs
and expenses associated with the closing of the transactions contemplated by
this Agreement and the other Loan Documents. In addition, the Company hereby
agrees that it will pay on demand all reasonable out-of-pocket expenses incurred
by the Bank in connection with the preparation of any amendments to or other
modifications of any of the foregoing documents, the making and administering of
the Revolving Credit Facility, and the enforcement of the rights of the Bank in
connection with this Agreement and the other Loan Documents, including but not
limited to the reasonable fees and disbursements of counsel for the Bank.

Section 7.4 Cumulative Rights and No Waiver. Each and every right granted to the
Bank hereunder or under any other document delivered hereunder or in connection
herewith, or allowed the Bank by law or equity, shall be cumulative and may be
exercised from time to time. No failure on the part of the Bank to exercise, and
no delay in exercising, any right shall operate as a waiver thereof, nor shall
any single or partial exercise by the Bank of any right preclude any other or
future exercise thereof or the exercise of any other right.

Section 7.5 ARBITRATION AND WAIVER OF JURY TRIAL.

(A) THIS SECTION CONCERNS THE RESOLUTION OF ANY CONTROVERSIES OR CLAIMS BETWEEN
THE PARTIES TO THIS AGREEMENT, WHETHER ARISING IN CONTRACT, TORT OR BY STATUTE,
INCLUDING BUT NOT LIMITED TO CONTROVERSIES OR CLAIMS THAT ARISE OUT OF OR RELATE
TO: (I) THIS AGREEMENT (INCLUDING ANY RENEWALS, EXTENSIONS OR MODIFICATIONS), OR
(II) ANY DOCUMENT RELATED TO THIS AGREEMENT

 

22



--------------------------------------------------------------------------------

(INDIVIDUALLY AND COLLECTIVELY, A “CLAIM”). FOR THE PURPOSES OF THIS SECTION
ONLY, THE TERM “PARTIES” SHALL INCLUDE ANY PARENT CORPORATION, SUBSIDIARY OR
AFFILIATE OF THE BANK INVOLVED IN THE SERVICING, MANAGEMENT OR ADMINISTRATION OF
ANY OBLIGATION DESCRIBED IN OR EVIDENCED BY THIS AGREEMENT.

(B) AT THE REQUEST OF ANY PARTY TO THIS AGREEMENT, ANY CLAIM SHALL BE RESOLVED
BY BINDING ARBITRATION IN ACCORDANCE WITH THE FEDERAL ARBITRATION ACT (TITLE 9,
U.S. CODE) (THE “ACT”). THE ACT WILL APPLY EVEN THOUGH THIS AGREEMENT PROVIDES
THAT IT IS GOVERNED BY THE LAW OF A SPECIFIED STATE. THE ARBITRATION WILL TAKE
PLACE ON AN INDIVIDUAL BASIS WITHOUT RESORT TO ANY FORM OF CLASS ACTION.

(C) ARBITRATION PROCEEDINGS WILL BE DETERMINED IN ACCORDANCE WITH THE ACT, THE
THEN-CURRENT RULES AND PROCEDURES FOR THE ARBITRATION OF FINANCIAL SERVICES
DISPUTES OF THE AMERICAN ARBITRATION ASSOCIATION OR ANY SUCCESSOR THEREOF
(“AAA”), AND THE TERMS OF THIS SECTION. IN THE EVENT OF ANY INCONSISTENCY, THE
TERMS OF THIS SECTION SHALL CONTROL. IF AAA IS UNWILLING OR UNABLE TO (I) SERVE
AS THE PROVIDER OF ARBITRATION, OR (II) ENFORCE ANY PROVISION OF THIS SECTION,
THE BANK MAY DESIGNATE ANOTHER ARBITRATION ORGANIZATION WITH SIMILAR PROCEDURES
TO SERVE AS THE PROVIDER OF ARBITRATION.

(D) THE ARBITRATION SHALL BE ADMINISTERED BY AAA AND CONDUCTED, UNLESS OTHERWISE
REQUIRED BY LAW, IN THE STATE SPECIFIED IN THE GOVERNING LAW SECTION OF THIS
AGREEMENT. ALL CLAIMS SHALL BE DETERMINED BY ONE ARBITRATOR; HOWEVER, IF CLAIMS
EXCEED FIVE MILLION DOLLARS ($5,000,000), UPON THE REQUEST OF ANY PARTY, THE
CLAIMS SHALL BE DECIDED BY THREE ARBITRATORS. ALL ARBITRATION HEARINGS SHALL
COMMENCE ‘WITHIN NINETY (90) DAYS OF THE DEMAND FOR ARBITRATION AND CLOSE WITHIN
NINETY (90) DAYS OF COMMENCEMENT AND THE AWARD OF THE ARBITRATOR(S) SHALL BE
ISSUED WITHIN THIRTY (30) DAYS OF THE CLOSE OF THE HEARING. HOWEVER, THE
ARBITRATOR(S), UPON A SHOWING OF GOOD CAUSE, MAY EXTEND THE COMMENCEMENT OF THE
HEARING FOR UP TO AN ADDITIONAL SIXTY (60) DAYS. THE ARBITRATOR(S) SHALL PROVIDE
A CONCISE WRITTEN STATEMENT OF REASONS FOR THE AWARD. THE ARBITRATION AWARD MAY
BE SUBMITTED TO ANY COURT HAVING JURISDICTION TO BE CONFIRMED, JUDGMENT ENTERED
AND ENFORCED.

(E) THE ARBITRATOR(S) WILL GIVE EFFECT TO STATUTES OF LIMITATION IN DETERMINING
ANY CLAIM AND MAY DISMISS THE ARBITRATION ON THE BASIS THAT THE CLAIM IS BARRED.
FOR PURPOSES OF THE APPLICATION OF THE STATUTE OF LIMITATIONS, THE SERVICE ON
AAA UNDER APPLICABLE AAA RULES OF A NOTICE OF CLAIM IS THE EQUIVALENT OF THE

 

23



--------------------------------------------------------------------------------

FILING OF A LAWSUIT. ANY DISPUTE CONCERNING THIS SECTION OR WHETHER A CLAIM IS
ARBITRABLE SHALL BE DETERMINED BY THE ARBITRATOR(S), EXCEPT AS SET FORTH AT
SUBPARAGRAPH (H) OF THIS SECTION. THE ARBITRATOR(S) SHALL HAVE THE POWER TO
AWARD LEGAL FEES PURSUANT TO THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

(F) THIS SECTION DOES NOT LIMIT THE RIGHT OF ANY PARTY TO: (I) EXERCISE
SELF-HELP REMEDIES, SUCH AS BUT NOT LIMITED TO, SETOFF; (II) INITIATE JUDICIAL
OR NON-JUDICIAL FORECLOSURE AGAINST ANY REAL OR PERSONAL PROPERTY COLLATERAL;
(III) EXERCISE ANY JUDICIAL OR POWER OF SALE RIGHTS, OR (IV) ACT IN A COURT OF
LAW TO OBTAIN AN INTERIM REMEDY, SUCH AS BUT NOT LIMITED TO, INJUNCTIVE RELIEF,
WRIT OF POSSESSION OR APPOINTMENT OF A RECEIVER, OR ADDITIONAL OR SUPPLEMENTARY
REMEDIES.

(G) THE FILING OF A COURT ACTION IS NOT INTENDED TO CONSTITUTE A WAIVER OF THE
RIGHT OF ANY PARTY, INCLUDING THE SUING PARTY, THEREAFTER TO REQUIRE SUBMITTAL
OF THE CLAIM TO ARBITRATION.

(H) ANY ARBITRATION OR COURT TRIAL (WHETHER BEFORE A JUDGE OR JURY) OF ANY CLAIM
WILL TAKE PLACE ON AN INDIVIDUAL BASIS WITHOUT RESORT TO ANY FORM OF CLASS OR
REPRESENTATIVE ACTION (THE “CLASS ACTION WAIVER”). THE CLASS ACTION WAIVER
PRECLUDES ANY PARTY FROM PARTICIPATING IN OR BEING REPRESENTED IN ANY CLASS OR
REPRESENTATIVE ACTION REGARDING A CLAIM. REGARDLESS OF ANYTHING ELSE IN THIS
DISPUTE RESOLUTION PROVISION, THE VALIDITY AND EFFECT OF THE CLASS ACTION WAIVER
MAY BE DETERMINED ONLY BY A COURT AND NOT BY AN ARBITRATOR. THE PARTIES TO THIS
AGREEMENT ACKNOWLEDGE THAT THE CLASS ACTION WAIVER IS MATERIAL AND ESSENTIAL TO
THE ARBITRATION OF ANY DISPUTES BETWEEN THE PARTIES AND IS NONSEVERABLE FROM THE
AGREEMENT TO ARBITRATE CLAIMS. IF THE CLASS ACTION WAIVER IS LIMITED, VOIDED OR
FOUND UNENFORCEABLE, THEN THE PARTIES’ AGREEMENT TO ARBITRATE SHALL BE NULL AND
VOID WITH RESPECT TO SUCH PROCEEDING, SUBJECT TO THE RIGHT TO APPEAL THE
LIMITATION OR INVALIDATION OF THE CLASS ACTION WAIVER. THE PARTIES ACKNOWLEDGE
AND AGREE THAT UNDER NO CIRCUMSTANCES WILL A CLASS ACTION BE ARBITRATED.

(I) BY AGREEING TO BINDING ARBITRATION, THE PARTIES IRREVOCABLY AND VOLUNTARILY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM.
FURTHERMORE, WITHOUT INTENDING IN ANY WAY TO LIMIT THIS AGREEMENT TO ARBITRATE,
TO THE EXTENT ANY CLAIM IS NOT ARBITRATED, THE PARTIES IRREVOCABLY AND
VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE, TO A TRIAL BY JURY IN RESPECT OF SUCH
CLAIM. THIS WAIVER OF JURY TRIAL SHALL REMAIN IN EFFECT EVEN IF THE CLASS ACTION
WAIVER IS LIMITED, VOIDED OR FOUND UNENFORCEABLE. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE

 

24



--------------------------------------------------------------------------------

PARTIES ENTERING INTO THIS AGREEMENT. WHETHER THE CLAIM IS DECIDED BY
ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.

Section 7.6 Notices. All notices, requests and other communications required to
be given under this Agreement or any of the other Loan Documents shall be in
writing (including facsimile transmission or similar writing) and shall be given
to the applicable party at its address or facsimile number set forth below or
such other address or facsimile number as such party may hereafter specify in
writing for the purpose of communication hereunder by notice to the other party
hereto. Each such notice, request or other communication shall be effective
(i) if given by facsimile transmission, when transmitted to the facsimile number
specified in this Section and confirmation of receipt is received, (ii) if given
by mail, 72 hours after such communication is deposited in the mails, by
certified or registered mail, with appropriate first class postage prepaid,
addressed as specified in this Section, or (iii) if given by any other means,
when actually delivered to the address specified in this Section. Rejection or
refusal to accept, or the inability to deliver because of a changed address of
which no notice was given, shall not affect the validity of notice given in
accordance with this Section.

If to the Company:

Lumber Liquidators, Inc.

3000 John Deere Road

Toano, Virginia 23168

Attn: E. Livingston B. Haskell, Esq.

Facsimile: 757-259-7299

with a courtesy copy to:

Charles W. Kemp, Esquire

Williams Mullen

200 South 10th Street

1021 East Cary Street

Richmond, Virginia 23219

Facsimile: 804-420-6507

If to the Bank:

Bank of America, N.A.

1 Commercial Place

Norfolk, VA 23510-2101

Attn: David J. Doucette, Senior Vice President

Facsimile: 757-441-8599

 

25



--------------------------------------------------------------------------------

with a courtesy copy to:

Otto W. Konrad, Esquire

Kaufman & Canoles

James Center II, 14th Floor

1021 East Cary Street

Richmond, Virginia 23219

Facsimile: 804-771-5777

Section 7.7 Applicable Law. This Agreement shall be construed in accordance with
and governed by the laws of the Commonwealth of Virginia.

Section 7.8 Modifications. No modification, amendment or waiver of any provision
of this Agreement, nor consent to any departure by the Company therefrom shall
in any event be effective unless the same shall be in writing and signed by the
Bank and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice to or demand upon the
Company in any case shall entitle the Company to any other or further notice or
demand in the same or similar circumstances. The Company acknowledges and agrees
that neither the payment by the Company under, nor the acceptance by the Bank of
any principal or interest on, the Revolving Credit Facility after the occurrence
of an Event of Default shall constitute a waiver of any Event of Default, or any
amendment to this Agreement, or otherwise prejudice or limit any other rights or
remedies of the Bank.

Section 7.9 Survivorship; Successors and Assigns. All covenants, agreements,
representations and warranties made herein and in any certificates delivered
pursuant hereto shall survive the execution and delivery of this Agreement and
the making of each advance under the Revolving Credit Facility, and shall
continue in full force and effect so long as any obligation of the Company
hereunder or thereunder is outstanding and unpaid. Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the successors and assigns of such party, and all covenants, promises
and agreements by or on behalf of the Company which are contained in this
Agreement shall bind the successors and assigns of the Company and inure to the
benefit of the successors and assigns of the Bank. The Company shall not have
the right to assign any of its rights or obligations hereunder. The Bank may
from time to time sell participations in all or any portion of the Revolving
Credit Facility without notice to, or the consent or approval of, the Company.

Section 7.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.

Section 7.11 Headings. Article and Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

26



--------------------------------------------------------------------------------

Section 7.12 Entire Agreement; Controlling Document. This Agreement and the
other Loan Documents represent the final agreement of the Company and the Bank
with respect to the subject matter hereof and thereof, and may not be
contradicted, modified or supplemented in any way by evidence of any prior or
contemporaneous written or oral agreements of the Company and the Bank. To the
extent of any conflict between the provisions of this Agreement and the
provisions of any other Loan Documents with respect to any specific matters
covered herein, the provisions of this Agreement with respect to such matters
shall control.

Section 7.13 USA PATRIOT Act Notice. The Bank hereby notifies the Company that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), the Bank is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow the Bank to identify the Company in accordance with the Act.

Section 7.14 Final Agreement. This Agreement and the other Loan Documents
represent the final agreement between the Company and the Bank with respect to
the subject matter hereof and thereof, and may not be contradicted, modified or
supplemented in any way by evidence of any prior or contemporaneous written or
oral agreements of the Company and the Bank.

Section 7.15 Amendment and Restatement. This Agreement amends and restates that
certain Revolving Credit Agreement dated as of August 10, 2007 by and between
the Company’s predecessor in interest and the Bank, as modified by a Limited
Waiver to Revolving Credit Agreement dated as of December 30, 2009 by and
between the Company and the Bank and a Modification Agreement dated as of
December 30, 2009 by and between the Company and the Bank, as further modified
or amended from time to time. No novation is intended hereby.

[Signatures appear on following page]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and the Bank has caused this Agreement
to be duly executed by its duly authorized officer, all as of the day and year
first above written, intending to create an instrument executed under seal.

 

COMPANY:

LUMBER LIQUIDATORS, INC.,

a Delaware corporation

By:   /s/ Robert M. Lynch                                (Seal)

Name:

  Robert M. Lynch

Title:

  President and   Chief Executive Officer BANK:

BANK OF AMERICA, N.A.,

a national banking association

By:   /s/ Brian A. Roundtree

Name:

  Brian A. Rountree

Title:

  Senior Vice President

 

28



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$50,000,000.00

  February 21, 2012   Richmond, Virginia

FOR VALUE RECEIVED, LUMBER LIQUIDATORS, INC. (the “Company”), a Delaware
corporation, promises to pay to the order of BANK OF AMERICA, N.A. (the “Bank”)
at its office at 1111 East Main Street, Richmond, Virginia 23219, or at such
other place as the holder hereof may from time to time designate in writing, the
principal sum of FIFTY MILLION AND No/100 DOLLARS ($50,000,000.00), or such
lesser principal amount as may be advanced or readvanced hereunder by the Bank,
payable on the terms and dates and in the amounts as hereinafter provided, and
to pay interest on the outstanding principal balance of this Note as it exists
from time to time from the date hereof as provided herein.

This Note is the “Revolving Credit Note” and one of the “Loan Documents”
described in, and (to the extent not inconsistent with the terms of this Note)
is subject to the terms and conditions of, an Amended and Restated Revolving
Credit Agreement dated as of even date herewith (as the same may be extended,
amended, restated or replaced from time to time, the “Loan Agreement”), by and
between the Company and the Bank. Capitalized terms used and not otherwise
defined in this Note shall have the meanings set forth in the Loan Agreement.

This Note extends, amends and restates the Revolving Credit Note dated
August 10, 2007 made by the Company’s predecessor in interest, payable to the
order of the Bank in the original principal amount of $25,000,000.00 (the “Prior
Note”), and this Note is executed and delivered to the Bank as a replacement of
and in substitution for the Prior Note. The execution and delivery of this Note
shall not constitute a novation of the debt originally evidenced by the Prior
Note.

The outstanding principal balance of this Note as it exists from time to time
will bear interest (computed on the basis of the actual number of days elapsed
over a year of 360 days) at the per annum interest rate equal to BBA LIBOR Daily
Floating Rate plus the Applicable Libor Margin.

Accrued interest on the outstanding principal balance of this Note as it exists
from time to time will be due and payable on the last day of each month and on
any date on which this Note is paid in full, and on the Revolving Credit
Termination Date. On the Revolving Credit Termination Date, the entire
outstanding principal balance of this Note, together with all unpaid accrued
interest thereon and all other amounts then owing thereunder, will be
immediately due and payable in full.

The Company acknowledges and agrees that the Bank may endorse on this Note (or
any schedule attached hereto) or otherwise make in the Bank’s records an
appropriate notation of the date and amount of each advance made hereunder and
the date and amount of any payments or prepayments hereof. Such endorsements or
other notations shall, in the absence of manifest error, be conclusive as to the
outstanding principal balance of this Note; provided, however, the Bank’s error
in making or failure to make any such endorsement or notation shall not limit or
otherwise affect the obligations of the Company under this Note.



--------------------------------------------------------------------------------

Notwithstanding the foregoing or any other provision of this Note to the
contrary, upon the occurrence of an Event of Default, the outstanding principal
balance of this Note will bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at the per annum rate of
interest (the “Default Rate”) equal to BBA LIBOR Daily Floating Rate plus the
Applicable Libor Margin plus two percent (2.00%). The Default Rate will be
effective on the first date as of which the applicable Event of Default occurs,
notwithstanding the fact that such Event of Default may not be reported or
otherwise discovered until a subsequent date, and such Default Rate will
continue until such Event of Default is cured, at which time the outstanding
balance of this Note shall cease bearing interest at the Default Rate and shall
resume bearing interest (computed on the basis of the actual number of days
elapsed over a year of 360 days) at the per annum rate of interest equal to BBA
LIBOR Daily Floating Rate plus the Applicable Libor Margin.

In the event that the Company fails to pay any installment of principal and/or
interest on this Note within fifteen (15) days after its due date, the Company
will pay to the Bank without demand a late charge equal to four percent
(4.00%) of the amount of such installment; provided that no such late charge
shall be due or payable with respect to the Company’s obligation to pay the
unpaid principal balance hereof, whether such balance shall be due on the
Revolving Credit Termination Date, by acceleration or otherwise.

The Company may, without premium or penalty (subject to any breakage fees or
redeployment costs incurred by the Bank as the result of this Note bearing
interest at a rate based on BBA LIBOR Daily Floating Rate), prepay amounts
outstanding under this Note in whole or in part at any time and from time to
time.

The Company agrees that all amounts owing under this Note, including principal,
interest and fees, will be deducted automatically on the due date thereof as set
forth in Section 7.2 of the Loan Agreement.

The occurrence of any Event of Default will constitute a default under this
Note, and such Events of Default are incorporated herein by this reference. In
the event of the occurrence of any or all of such Events of Default, the entire
unpaid principal balance of this Note together with all accrued interest will
become or may be declared immediately due and payable in the manner and with the
effect as provided in the Loan Agreement, and the Bank will have all other
rights and remedies provided for in the Loan Agreement, the other Loan Documents
or otherwise available at law or equity.

The Company agrees to reimburse the Bank for any expenses it incurs in the
preparation of this Note and any agreement or instrument related to this Note.
Such expenses include, but are not limited to, reasonable attorneys’ fees,
including any allocated costs of the Bank’s inhouse counsel to the extent
permitted by applicable law. Furthermore, the Company will reimburse the Bank
for any reasonable costs and attorneys’ fees incurred by the Bank in connection
with the enforcement or preservation of any rights or remedies under this Note
and any other documents executed in connection with this Note, and in connection
with any amendment, waiver, “workout” or restructuring under this Note. In the
event of a lawsuit or arbitration proceeding, the prevailing party is entitled
to recover costs and reasonable attorneys’ fees incurred in connection with the
lawsuit or arbitration proceeding, as determined by the court or arbitrator. In
the event that any case is commenced by or against the Company under the
Bankruptcy Code (Title 11, United States Code) or any similar or successor
statute, the Bank is entitled to recover costs and reasonable attorneys’ fees
incurred by the Bank related to the preservation, protection or enforcement of
any rights of the Bank in such a case.



--------------------------------------------------------------------------------

Presentment, demand, protest and notice of dishonor are hereby waived by the
Company and each endorser hereon or other guarantor or obligor hereof.

This Note will be governed by and construed in accordance with the laws of the
Commonwealth of Virginia.

THIS PARAGRAPH, INCLUDING THE FOLLOWING EIGHT SUBPARAGRAPHS, IS REFERRED TO AS
THE “DISPUTE RESOLUTION PROVISION.” THIS DISPUTE RESOLUTION PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THIS NOTE, AND CONCERNS THE
RESOLUTION OF ANY CONTROVERSIES OR CLAIMS BETWEEN THE PARTIES TO THIS NOTE,
WHETHER ARISING IN CONTRACT, TORT OR BY STATUTE, INCLUDING BUT NOT LIMITED TO
CONTROVERSIES OR CLAIMS THAT ARISE OUT OF OR RELATE TO: (I) THIS NOTE (INCLUDING
ANY RENEWALS, EXTENSIONS OR MODIFICATIONS), OR (II) ANY DOCUMENT RELATED TO THIS
NOTE (INDIVIDUALLY AND COLLECTIVELY, A “CLAIM”). FOR THE PURPOSES OF THIS
DISPUTE RESOLUTION PROVISION ONLY, THE TERM “PARTIES” SHALL INCLUDE ANY PARENT
CORPORATION, SUBSIDIARY OR AFFILIATE OF THE BANK INVOLVED IN THE SERVICING,
MANAGEMENT OR ADMINISTRATION OF ANY OBLIGATION DESCRIBED IN OR EVIDENCED BY THIS
NOTE.

(A) AT THE REQUEST OF ANY PARTY TO THIS NOTE, ANY CLAIM SHALL BR RESOLVED BY
BINDING ARBITRATION IN ACCORDANCE WITH THE FEDERAL ARBITRATION ACT (TITLE 9,
U.S. CODE) (THE “ACT”). THE ACT WILL APPLY EVEN THOUGH THIS NOTE PROVIDES THAT
IT IS GOVERNED BY THE LAW OF A SPECIFIED STATE.

(B) ARBITRATION PROCEEDINGS WILL BE DETERMINED IN ACCORDANCE WITH THE ACT, THE
THEN-CURRENT RULES AND PROCEDURES FOR THE ARBITRATION OF FINANCIAL SERVICES
DISPUTES OF THE AMERICAN ARBITRATION ASSOCIATION OR ANY SUCCESSOR THEREOF
(“AAA”), AND THE TERMS OF THIS SECTION. IN THE EVENT OF ANY INCONSISTENCY, THE
TERMS OF THIS SECTION SHALL CONTROL. IF AAA IS UNWILLING OR UNABLE TO (I) SERVE
AS THE PROVIDER OF ARBITRATION, OR (II) ENFORCE ANY PROVISION OF THIS SECTION,
THE BANK MAY DESIGNATE ANOTHER ARBITRATION ORGANIZATION WITH SIMILAR PROCEDURES
TO SERVE AS THE PROVIDER OF ARBITRATION.

(C) THE ARBITRATION SHALL BE ADMINISTERED BY AAA AND CONDUCTED, UNLESS OTHERWISE
REQUIRED BY LAW, IN THE STATE SPECIFIED IN THE GOVERNING LAW SECTION OF THIS
NOTE. ALL CLAIMS SHALL BE DETERMINED BY ONE ARBITRATOR; HOWEVER, IF CLAIMS
EXCEED FIVE MILLION DOLLARS ($5,000,000), UPON THE REQUEST OF ANY PARTY, THE
CLAIMS SHALL BE DECIDED BY THREE ARBITRATORS. ALL ARBITRATION HEARINGS SHALL
COMMENCE WITHIN NINETY (90) DAYS OF THE DEMAND FOR ARBITRATION AND CLOSE WITHIN
NINETY (90) DAYS OF COMMENCEMENT AND THE AWARD OF THE ARBITRATOR(S) SHALL BE
ISSUED WITHIN THIRTY (30) DAYS OF THE CLOSE OF THE HEARING. HOWEVER, THE
ARBITRATOR(S), UPON A



--------------------------------------------------------------------------------

SHOWING OF GOOD CAUSE, MAY EXTEND THE COMMENCEMENT OF THE HEARING FOR UP TO AN
ADDITIONAL SIXTY (60) DAYS. THE ARBITRATOR(S) SHALL PROVIDE A CONCISE WRITTEN
STATEMENT OF REASONS FOR THE AWARD. THE ARBITRATION AWARD MAY BE SUBMITTED TO
ANY COURT HAVING JURISDICTION TO BE CONFIRMED, JUDGMENT ENTERED AND ENFORCED.

(D) THE ARBITRATOR(S) WILL GIVE EFFECT TO STATUTES OF LIMITATION IN DETERMINING
ANY CLAIM AND MAY DISMISS THE ARBITRATION ON THE BASIS THAT THE CLAIM IS BARRED.
FOR PURPOSES OF THE APPLICATION OF THE STATUTE, OF LIMITATIONS, THE SERVICE ON
AAA UNDER APPLICABLE AAA RULES OF A NOTICE OF CLAIM IS THE EQUIVALENT OF THE
FILING OF A LAWSUIT. ANY DISPUTE CONCERNING THIS SECTION OR WHETHER A CLAIM IS
ARBITRABLE SHALL BE DETERMINED BY THE ARBITRATOR(S), EXCEPT AS SET FORTH AT
SUBPARAGRAPH (G) OF THIS DISPUTE RESOLUTION PROVISION. THE ARBITRATOR(S) SHALL
HAVE THE POWER TO AWARD LEGAL FEES PURSUANT TO THE TERMS OF THIS NOTE.

(E) THIS PARAGRAPH DOES NOT LIMIT THE RIGHT OF ANY PARTY TO: (I) EXERCISE
SELF-HELP REMEDIES, SUCH AS BUT NOT LIMITED TO, SETOFF; (II) INITIATE JUDICIAL
OR NON-JUDICIAL FORECLOSURE AGAINST ANY REAL OR PERSONAL PROPERTY COLLATERAL;
(III) EXERCISE ANY JUDICIAL OR POWER OF SALE RIGHTS, OR (IV) ACT IN A COURT OF
LAW TO OBTAIN AN INTERIM REMEDY, SUCH AS BUT NOT LIMITED TO, INJUNCTIVE RELIEF,
WRIT OF POSSESSION OR APPOINTMENT OF A RECEIVER, OR ADDITIONAL OR SUPPLEMENTARY
REMEDIES.

(F) THE FILING OF A COURT ACTION IS NOT INTENDED TO CONSTITUTE A WAIVER OF THE
RIGHT OF ANY PARTY, INCLUDING THE SUING PARTY, THEREAFTER TO REQUIRE SUBMITTAL
OF THE CLAIM TO ARBITRATION.

(G) ANY ARBITRATION OR COURT TRIAL (WHETHER BEFORE A JUDGE OR JURY) OF ANY CLAIM
WILL TAKE PLACE ON AN INDIVIDUAL BASIS WITHOUT RESORT TO ANY FORM OF CLASS OR
REPRESENTATIVE ACTION (THE “CLASS ACTION WAIVER”). THE CLASS ACTION WAIVER
PRECLUDES ANY PARTY FROM PARTICIPATING IN OR BEING REPRESENTED IN ANY CLASS OR
REPRESENTATIVE ACTION REGARDING A CLAIM. REGARDLESS OF ANYTHING ELSE IN THIS
DISPUTE RESOLUTION PROVISION, THE VALIDITY AND EFFECT OF THE CLASS ACTION WAIVER
MAY BE DETERMINED ONLY BY A COURT AND NOT BY AN ARBITRATOR. THE PARTIES TO THIS
AGREEMENT ACKNOWLEDGE THAT THE CLASS ACTION WAIVER IS MATERIAL AND ESSENTIAL TO
THE ARBITRATION OF ANY DISPUTES BETWEEN THE PARTIES AND IS NONSEVERABLE FROM THE
AGREEMENT TO ARBITRATE CLAIMS. IF THE CLASS ACTION WAIVER IS LIMITED, VOIDED OR
FOUND UNENFORCEABLE, THEN THE PARTIES’ AGREEMENT TO ARBITRATE SHALL BE NULL AND
VOID WITH RESPECT TO SUCH PROCEEDING, SUBJECT TO THE RIGHT TO APPEAL THE
LIMITATION OR INVALIDATION OF THE CLASS ACTION WAIVER. THE PARTIES ACKNOWLEDGE
AND AGREE THAT UNDER NO CIRCUMSTANCES WILL A CLASS ACTION BE ARBITRATED.



--------------------------------------------------------------------------------

(H) BY AGREEING TO BINDING ARBITRATION, THE PARTIES IRREVOCABLY AND VOLUNTARILY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM.
FURTHERMORE, WITHOUT INTENDING IN ANY WAY TO LIMIT THIS AGREEMENT TO ARBITRATE,
TO THE EXTENT ANY CLAIM IS NOT ARBITRATED, THE PARTIES IRREVOCABLY AND
VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE, TO A TRIAL BY JURY IN RESPECT OF SUCH
CLAIM. THIS WAIVER OF JURY TRIAL SHALL REMAIN IN EFFECT EVEN IF THE CLASS ACTION
WAIVER IS LIMITED, VOIDED OR FOUND UNENFORCEABLE. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THIS NOTE. WHETHER THE CLAIM IS DECIDED
BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.

[Signatures appear on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company executed this Note as of the date first above
written, intending to create an instrument executed under seal.

 

LUMBER LIQUIDATORS, INC., a Delaware corporation By:  
/s/ Robert M. Lynch                               (Seal) Name:   Robert M. Lynch
Title:   President and Chief Executive Officer